Name: Decision (EU) 2015/1870 of the European Parliament and of the Council of 6 October 2015 on the mobilisation of the European Globalisation Adjustment Fund (application from Italy Ã¢  EGF/2015/004 IT/Alitalia)
 Type: Decision
 Subject Matter: EU finance;  employment;  budget;  economic policy;  Europe;  cooperation policy;  air and space transport
 Date Published: 2015-10-20

 20.10.2015 EN Official Journal of the European Union L 275/26 DECISION (EU) 2015/1870 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 6 October 2015 on the mobilisation of the European Globalisation Adjustment Fund (application from Italy  EGF/2015/004 IT/Alitalia) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1309/2013 of the European Parliament and of the Council of 17 December 2013 on the European Globalisation Adjustment Fund (2014-2020) and repealing Regulation (EC) No 1927/2006 (1), and in particular Article 15(4) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 13 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) aims to provide support for workers made redundant and self-employed persons whose activity has ceased as a result of major structural changes in world trade patterns due to globalisation, as a result of a continuation of the global financial and economic crisis, or as a result of a new global financial and economic crisis, and to assist them with their reintegration into the labour market. (2) The EGF is not to exceed a maximum annual amount of EUR 150 million (2011 prices), as laid down in Article 12 of Council Regulation (EU, Euratom) No 1311/2013 (3). (3) On 24 March 2015, Italy submitted an application EGF/2015/004 IT/Alitalia for a financial contribution from the EGF, following redundancies in Gruppo Alitalia (4) in Italy. It was supplemented by additional information in accordance with Article 8(3) of Regulation (EU) No 1309/2013. That application complies with the requirements for determining a financial contribution from the EGF as laid down in Article 13 of Regulation (EU) No 1309/2013. (4) The EGF should, therefore, be mobilised in order to provide a financial contribution of EUR 1 414 848 in respect of the application submitted by Italy. (5) In order to minimise the time taken to mobilise the EGF, this Decision should apply from the date of its adoption, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2015, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 1 414 848 in commitment and payment appropriations. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 6 October 2015. Done at Strasbourg, 6 October 2015. For the European Parliament The President M. SCHULZ For the Council The President N. SCHMIT (1) OJ L 347, 20.12.2013, p. 855. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (4) Alitalia Compagnia Aerea Italiana S.p.A. and Air One S.p.A. (CAI First S.p.A., CAI Second S.p.A. and Alitalia Loyalty).